Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,917,942 (Kim et al.) in view of EP1604620A1 cited by applicant.  Kim discloses structure , planar heater including the same, a heating device including the planar heater, and method of preparing the structure comprising a metal substrate; an insulating layer disposed on the metal substrate; an electrode layer disposed on the insulating layer; and an electrically conductive layer disposed on the electrode layer, wherein a difference in a coefficient of thermal expansion between the metal substrate and the insulating layer is about 4 parts per million per degree Kelvin change in temperature or less (claim 1 of US 10,917,942).  However, Kim does not disclose the insulating layer comprises an insulator of glass, oxide glass, a ceramic-glass composite, or a combination thereof.  EP1604620A1 discloses insulating layer comprises an insulator of glass, oxide glass, a ceramic-glass composite, or a combination thereof (par. 0031-par. 0032; Figures 1-2; par. 0035).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize Kim the insulating layer comprises an insulator of glass, oxide glass, a ceramic-glass composite, or a combination thereof as taught by EP1604620A1 in order to insulate between the metal substrate and electrode layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11-15, 19-21 and 26-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (US 2011/0188838) in view of EP 1604620A1 both cited by applicant.  Regarding claims 1 and 34, Abbott discloses radiant heating using heater coatings comprising a metal substrate (41,Figure 1B, par. 0085); an insulating layer (42) disposed on the metal substrate (41); an electrode layer (44) disposed on the insulating layer (42); and an electrically conductive layer (45) disposed on the electrode layer (44).  However, Abbott does not disclose a difference in a coefficient of thermal expansion between the metal substrate and the insulating layer is about 4 parts per million per degree Kelvin change in temperature or less, and wherein the insulating layer comprises an insulator of glass, oxide glass, a ceramic-glass composite, or a combination thereof.  EP 1604620A1 discloses a difference in a coefficient of thermal expansion between the metal substrate (2) and the insulating layer (3) is about 4 parts per million per degree Kelvin change in temperature or less, and wherein the insulating layer comprises an insulator of glass, oxide glass, a ceramic-glass composite, or a combination thereof (par. 0031-0032; Figures 1-2; par. 0035).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Abbott a difference in a coefficient of thermal expansion between the metal substrate and the insulating layer is about 4 parts per million per degree Kelvin change in temperature or less, and wherein the insulating layer comprises an insulator of glass, oxide glass, a ceramic-glass composite, or a combination thereof as taught by EP 1604620A1 in order to withstand the temperature for user specific application. Regarding claim 2, Abbott discloses the insulating layer (42) is on an entire surface of the metal substrate (41) and EP 1604620 discloses the insulating layer (3) is on an entire surface of the metal substrate (2, par. 0031-0032; Figures 1-2; par. 0035).  Regarding claims 3, 12 and 30-31 slight constructional changes in the structure of claim 1 are suggested with come within the scope of the customary practice followed by person skill in the art, especially as the advantages thus achieved can be readily contemplated in advance.  Consequently, the subject matter of claims 3, 12 and 30-31 are considered obvious. Regarding claim 11, Abbott/ EP1604620A1 discloses the insulating layer comprising an insulator (42 in Abbott, 3 in EP1604620).  The term “the insulator comprises an amorphous phase, the amorphous phase comprising a partially crystalline phase, or a mixed phase thereof” is considered product by process.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the term “the insulator comprises an amorphous phase, the amorphous phase comprising a partially crystalline phase, or a mixed phase thereof”, is considered a product-by-process claim.  Therefore, the claim recites only the insulating layer comprises an insulator and no patentable weight is given to the recited “the insulator comprises an amorphous phase, the amorphous phase comprising a partially crystalline phase, or a mixed phase thereof …”.  Regarding claim 13, Abbott discloses the electrically conductive layer is a heat generating layer (par. 0047) and EP 1604620 discloses the electrically conductive layer is a heat generating layer (par. 0031-par. 0032; Figure 1-2; par. 0035).  Regarding claims 14-15, 19-21 and 26-29, Abbott discloses the electrically conductive layer is a film or sheet and is on an entire surface of the electrode layer (45, Figure 1B, par. 0074-par.0075).  Regarding claims 32-33, a planar heating (45 in Abbott, 116 in EP 1604620) comprising the structure according to claim 1 (par. 0047, Figure 1B in Abbott; and par.0031-par. 0032; Figure 1-2; par. 0035 in EP 1604620).  Regarding claim 34, the subject matter of claim 35 consists in the normal steps of a method of manufacturing a structure according to claim 1.  Such method can only be regard as obviousness, if the so produced structure presents unexpected effects or properties or if the method per se provides any advantage over the known method. Therefore, the subject matter is considered obvious in the method of claim 34.  Regarding claim 35, Abbott discloses the coating of each of the insulator composition, the electrode layer forming composition, and the electrically conductive composition is performed by spray coating (par.0074). Regarding claim 36, Abbott discloses the heat-treating of each of the insulator composition, the electrode layer forming composition, and the electrically conductive composition is performed at a temperature of about 600 0C to about 1,000 0C ( par. 0086-par. 0089).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (US 2011/0188838) in view of EP 1604620A1 both cited by applicant and further in view of JP 4159056B2.  Abbott/EP1604620A1 discloses substantially all features of the claimed invention except the insulator has a glass transition temperature of about 5000C or higher.  JP 4159056B2 discloses an insulator has a glass transition temperature of about 5000C or higher (Description states “(b) Fine particles of an inorganic binder having a glass transition of 3500C to 8250C ….temperature of 5000C to 1,0000C is there”.  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Abbott/EP1604620A1 the insulator has a glass transition temperature of about 5000C or higher as taught by JP4159056B2 in order to suit for user specific application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 9, 2022